Citation Nr: 0637143	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  99-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes, to include the preliminary question of whether the 
appellant's discharge from service is a bar to entitlement to 
benefits administered by the Department of Veterans Affairs.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
November 1971.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, so that certain 
development could be undertaken.  Previously, the case was 
remanded to the RO in September 2002 and December 2003 so 
that additional development of the evidence could be 
accomplished.  


FINDINGS OF FACT

1.  The appellant served in the United States Navy from 
September 1968 to November 1971, at which time he was 
discharged under other than honorable conditions.

2. The appellant accepted an undesirable discharge in 
November 1971 in lieu of a Court Martial; he was absent 
without leave for a total of 437 days, one episode from 
February 1971 to September 1971 was 202 days.

3.  In 1977, the Department of Defense Special Discharge 
Review Program upgraded the character of the appellant's 
service to under honorable conditions.  This upgrade does not 
set aside any bar to VA benefits.

4.  The competent evidence does not demonstrate that the 
appellant was insane during his military service or that 
there were compelling circumstances such to warrant the 
prolonged unauthorized absences.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of VA compensation benefits.  38 U.S.C.A. 
§ 5303 (West 2002); 38 C.F.R. § 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  To this, the Board here 
notes that development ordered as part of its November 2004 
remand, which sought to obtain the appellant's service 
medical records proved unsuccessful.  See various subsequent 
electronic mail correspondence between the RO's in Houston, 
Texas and Hartford, Connecticut.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice in April 2004 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claim 
was most recently readjudicated in a May 2006 supplemental 
statement of the case.  

With respect to the instant matter concerning the character 
of the appellant's discharge, October 2002 VA correspondence 
informed him that VA intended to determine whether the 
character of discharge from his period of service was 
dishonorable for the purpose of VA benefits.  The 
correspondence provided him with notice of 38 C.F.R. § 3.12, 
invited him to elaborate on the events leading to his 
discharge, and advised that he could submit evidence to 
support his account of the events leading to his discharge 
(including lay statements from those with personal knowledge 
of the circumstances).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to provide to show entitlement to the benefit sought, 
as well as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  To this, he informed VA in September 2004 that he 
had no additional evidence to submit.  Therefore, the actions 
taken by VA have cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
appellant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

The Board accordingly finds that VA's duty to assist the 
appellant in obtaining evidence in connection with his claim 
has been fulfilled.  In this case, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

The appellant essentially asserts that he is entitled to a 
permanent and total rating for pension purposes.  

The appellant served in the United States Navy from September 
1968 to November 1971.  

The appellant's service personnel records include a DD Form 
214N showing that he was discharged on November 2, 1971, for 
the good of the service.  Character of discharge was "under 
other than honorable conditions."  He signed a document 
which characterized this discharge as "UNDESIRABLE."  A 
Department of the Navy, Naval Discharge Review Board, 
Decisional Document, shows that the appellant's November 1971 
undesirable discharge was to "Escape Trial."  This also 
shows that the appellant had an unauthorized absence from 
February 19, 1971, to September 8, 1971, a period of 202 
days.  The absence without leave period concluded the day the 
appellant was arrested for felony theft and possession of 
marijuana.  Another DD Form 214N shows that the appellant's 
character of service, pursuant to the Department of Defense 
Discharge review program (Special), was upgraded to "under 
honorable conditions."  Time lost, noted as part of both DD 
Form 214N's was reported to be:  February 9, 1969, to March 
5, 1969; March 10, 1969, to March 17, 1969; March 19, 1969, 
to July 17, 1969; and from December 14, 1970, to May 31, 
1971.  

A DD 215N, Correction to DD214, dated in August 1978, notes 
that "Discharge reviewed under Public Law 95-126 and a 
determination made that characterization of service is 
warranted by DOD SDRP 04 APR 1977."  

The appellant's service personnel records include an October 
1977 Discharge Review Board Statement of Findings, 
Conclusions and Reasons.  This document shows that the 
appellant's discharge was changed to a general discharge 
because, in part, of his overall record of three nonjudicial 
punishments, one Special Court-Martial, total lost time of 
437 days during his 38 months service period.  An upgrade to 
fully honorable was found not to be warranted.  Further 
service personnel records review shows that the appellant was 
charged with multiple violations of Article 86.  

A VA Form 21-4138, received in July 1999, shows that the 
appellant asserted that when he was in the service his mother 
became ill, which "initiated" his decision to go absent 
without leave.  He added that he chose to accept an 
undesirable discharge not knowing how it would affect him 
later in life.  He also mentioned that he later had his 
character of service upgraded to honorable.  

A June 2000 RO Administrative Decision found that the 
appellant's discharge for the period from September 1968 to 
November 1971 was a bar to VA benefits under the provisions 
of 38 C.F.R. § 3.12(c)(6).  

A January 2002 RO Administrative Decision found that a 
statutory bar existed [precluding the appellant from the VA 
benefit sought] because of the appellant's many periods of 
absence without leave, and in particular having one absence 
without leave period being in excess of 180 continuous days.  
It added that the appellant's argument that his mother's 
illness caused him to be absent without leave for several 
periods did not justify lifting the statutory bar to 
benefits.  

A July 2003 RO Administrative Decision essentially repeated 
the findings set out as part of the January 2002 RO 
Administrative Decision.  



Analysis

VA pension benefits are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).

The provisions of 38 U.S.C.A. § 5303(a) provide that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. 
§ 1553.  See also 38 C.F.R. § 3.12(c)(6).

A discharge or release from service under one of the 
following conditions is a bar to the payment of benefits and 
is also a bar to benefits under Chapter 17 of Title 38 of the 
United States Code unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release.

(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful 
order of competent military authorities.  

(2) By reason of the sentence of a general court-
martial.  

(3) Resignation by an officer for the good of the 
service.  

(4) As a deserter.  

(5) As an alien during a period of hostilities, where it 
is affirmatively shown that the former service member 
requested his release.  

(6) By reason of a discharge under other than honorable 
condition issued as a result of an absence without 
official leave for a continuous period of at least 180 
days.  This bar to benefits does not apply if there are 
compelling circumstances that warrant the prolonged 
unauthorized absence.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.

(i) Length and character of service exclusive of the 
period of prolonged absence without leave.  Service 
exclusive of the period of prolonged absence without 
leave should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of the benefit of the Nation.  

(ii) Reasons for going absence without leave.  Reasons 
which are entitled to be given consideration when 
offered by the claimant include family emergencies or 
obligations, or similar type of obligations or duties 
owed to third parties.  

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for absence without 
leave.

38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).

A discharge or release because of one of the offenses listed 
below is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits, but not 
to benefits under Chapter 17 of Title 38.

(1) Acceptance of an undesirable discharge to escape 
trial by general court-martial.  

(2) Mutiny or spying.  

(3) An offense involving moral turpitude.  This 
includes, generally, conviction of a felony.  

(4) Willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  

(5) Homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty.

38 C.F.R. § 3.12(d).

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 
C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this 
section provided that:  

(1) the discharge is upgraded as a result of an 
individual case review; 

(2) the discharge is upgraded under uniform published 
standards and procedures that generally apply to all 
persons administratively discharged or released from 
active military, naval or air service under conditions 
other than honorable; and 

(3) such standards are consistent with historical 
standards for determining honorable service and do not 
contain any provision for automatically granting or 
denying an upgraded discharge.  

38 C.F.R. § 3.12(g).  

The appellant falls within 38 C.F.R. § 3.12(c) due to being 
absent without leave for over 180 days.  Therefore, the bar 
to benefits is not set aside.

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section:  

(1) the President's directive of January 19, 1977, 
implementing Presidential Proclamation 4313 of September 
16, 1974; or 

(2) the Department of Defense's special discharge review 
program effective April 5, 1977; or 

(3) any discharge review program implemented after April 
5, 1977, that does not apply to all persons 
administratively discharged or released from active 
military service under other than honorable conditions.  

38 C.F.R. § 3.12(h).

The claims file reveals that the appellant received a pardon 
under Presidential Proclamation 4313 despite his numerous and 
lengthy periods of unauthorized absence.  He was granted an 
upgraded character of discharge by the Department of 
Defense's special discharge review program.  Both of these 
situations fall within the situation in which the bar to VA 
benefits is applicable.  

The only exception from the bar to VA benefits is if the 
appellant was insane or if there was compelling circumstances 
to warrant the prolonged unauthorized absences during 
service.

If it is established to the satisfaction of the Secretary 
that a person in the Armed Forces was insane at the time of 
the commission of the offense leading to the discharge, then 
such person will not be barred from receiving benefits 
administered by the Secretary based upon the period from 
which such person was separated.  38 U.S.C.A. § 5303(b); 38 
C.F.R. §§ 3.12(b), 3.354 (defining insanity for purposes of 
determining cause of discharge from service).

There is no evidence to establish that the appellant was 
insane at the time of the events in question (i.e., his 
prolonged periods of being absent without leave).  
Unfortunately, as noted, extensive efforts to obtain his 
service medical records have proven to be unsuccessful.  
Still, review of his comprehensive personnel records fails to 
mention any indication that the appellant may have either 
been insane, or even suffering from psychiatric-based 
difficulty when he was charged with his various violations, 
etc.  As a layperson, the appellant is not competent to give 
an opinion requiring medical knowledge, such as whether he 
was insane in service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Regardless, he does not here contend that he was 
insane during his military service.  Also, while postservice 
VA medical records show variously diagnosed psychiatric 
disorders, such as major depressive disorder with psychotic 
features (March 1998), substance-induced psychotic disorder 
(July 1998), schizophrenia (August 2000), and schizoaffective 
disorder (January 2004), none of these records connect the 
appellant's then diagnosed disorder to any period of in-
service insanity.  The Board therefore finds that there is no 
competent evidence of record that the appellant was insane in 
service.

With respect to whether there were compelling circumstances 
which led to the appellant's documented periods of prolonged 
absence without leave, the Board finds that the record does 
not contain any.  The record shows that the appellant was 
absent without leave for 437 days during his 38 months 
service period.  The record also shows that the appellant had 
various other charges during his service.  Hence, a 
significant portion of the appellant's service was neither 
honest, faithful, meritorious or of benefit to the nation.  
In determining whether compelling circumstances to warrant 
the prolonged unauthorized absence, the Board must also give 
consideration to reasons offered by the claimant including 
family emergencies or obligations.  While the appellant has 
essentially argued that he was absent without leave due to an 
illness suffered by his mother, and of his wanting to care 
for her, the Board finds it noteworthy, that during his 
service period, he failed to give this type of reason for his 
multiple prolonged unauthorized absences.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time a period of prolonged absence without leave began.  
There is no evidence that this was a factor in any of his 
prolonged unauthorized absences.  The existence of a valid 
legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence, but the record is 
negative for such a legal defense.  38 U.S.C.A. § 5303; 38 
C.F.R. § 3.12(c)(6)(i-iii).

In sum, there were no compelling circumstances present which 
were of such severity as to force the appellant into leaving 
his unit for more than 400 days, and justify his prolonged 
periods of unauthorized absence.

Accordingly, the character of the appellant's discharge from 
service is a bar to the appellant in obtaining VA benefits.  
In this case, this means that he is precluded from being 
entitled to a permanent and total rating for pension 
purposes.  In conclusion, for these reasons, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  

The appeal is denied.




ORDER

The Board having determined that the character of the 
appellant's discharge constitutes a bar to VA benefits, the 
appeal seeking entitlement to a permanent and total rating 
for pension purposes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


